         Case: 4:13-cr-00351-AGF Doc. #: 750 Filed: 05/04/21 Page: 1 of 6 PageID #: 2577

                                      UNITED STATES DISTRICT COURT
                                              EASTERN DISTRICT OF MISSOURI

 UNITED STATES OF AMERICA                                                     JUDGMENT IN A CRIMINAL CASE
                                                                              (For Revocation of Probation or Supervised Release)

 v.
                                                                              Case Number: 4:13-CR-00351-AGF(3)
 PATRICK A. TATE                                                              USM Number: 40892-044
                                                                              Tyler Morgan
                                                                              Defendant’s Attorney

THE DEFENDANT:
 ☒ admitted guilt to the following violation of condition(s):                         (See violations listed below)
 ☐ was found in violation of the following condition(s) after denial of guilt:       (See violations listed below)

The defendant is adjudicated guilty of these violations:

  Violation Number                                          Nature of Violation                                       Violation Ended
 Standard Condition No 2                 After initially reporting to the probation office, you      April 2, 2021
                                         will receive instructions from the court or the
                                         probation officer about how and when you must
                                         report to the probation officer, and you must report to
                                         the probation officer as instructed.
 Special Condition                       You must submit to substance abuse testing to               March 8, 2021
                                         determine if you have used a prohibited substance.
                                         You must not attempt to obstruct or tamper with the
                                         testing methods.
 Special Condition                       You must participate in a substance abuse treatment         April 2, 2021
                                         program and follow the rules and regulations of that
                                         program


The defendant is sentenced as provided in pages 2 through 5 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

       The defendant has not violated condition(s)                                   and is discharged as to such violation(s)
 ☐ condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.



 Last Four Digits of Defendant’s Soc. Sec. 5686                          May 4, 2021
                                                                                         Date of Imposition of Judgment

 Defendant’s Year of Birth: 1972
                                                                                                 Signature of Judge

 City and State of Defendant’s Residence:                                AUDREY G. FLEISSIG
 St. Louis, Missouri                                                     UNITED STATES DISTRICT JUDGE
                                                                                             Name and Title of Judge

                                                                         May 4, 2021
                                                                                                       Date
         Case: 4:13-cr-00351-AGF Doc. #: 750 Filed: 05/04/21 Page: 2 of 6 PageID #: 2578
 AO 245D (Rev. MOED 9/19) Judgment in a Criminal Case                                                          Judgment -- Page 2 of 5

DEFENDANT:                PATRICK A. TATE
CASE NUMBER:              4:13-CR-00351-AGF(3)

                                                     IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

six (6) month(s).

 ☐ The court makes the following recommendations to the Bureau of Prisons:


 ☒ The defendant is remanded to the custody of the United States Marshal.
 ☐ The defendant shall surrender to the United States Marshal for this district:

          ☐ at                                     ☐    a.m.       ☐     p.m.      on

          ☐ as notified by the United States Marshal.

 ☐ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          ☐ before 2 p.m. on
          ☐ as notified by the United States Marshal.
          ☐ as notified by the Probation or Pretrial Services Office.




                                  MARSHALS RETURN MADE ON SEPARATE PAGE
         Case: 4:13-cr-00351-AGF Doc. #: 750 Filed: 05/04/21 Page: 3 of 6 PageID #: 2579
 AO 245D (Rev. MOED 9/19) Judgment in a Criminal Case                                                            Judgment -- Page 3 of 5

DEFENDANT:                 PATRICK A. TATE
CASE NUMBER:               4:13-CR-00351-AGF(3)

                                                   SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of : twenty four (24) months.


                                             MANDATORY CONDITIONS

 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
      from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
           ☐ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check if applicable)
 4.   ☐ You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
           of restitution. (check if applicable)
 5. ☒ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6. ☐ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
           seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
           you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.   ☐ You must participate in an approved program for domestic violence. (check if applicable)

          You must comply with the standard conditions that have been adopted by this court as well as with any additional
 conditions on the attached page.
         Case: 4:13-cr-00351-AGF Doc. #: 750 Filed: 05/04/21 Page: 4 of 6 PageID #: 2580
 AO 245D (Rev. MOED 9/19) Judgment in a Criminal Case                                                              Judgment -- Page 4 of 5

DEFENDANT:                 PATRICK A. TATE
CASE NUMBER:               4:13-CR-00351-AGF(3)

                               STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.
2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.
3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.
4. You must answer truthfully the questions asked by your probation officer.
5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.
6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer
to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.
8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.
12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.
13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a
written copy of this judgment containing these conditions. I understand additional information regarding these
conditions is available at www.uscourts.gov.

 Defendant’s Signature                                                                             Date
         Case: 4:13-cr-00351-AGF Doc. #: 750 Filed: 05/04/21 Page: 5 of 6 PageID #: 2581
 AO 245D (Rev. MOED 9/19) Judgment in a Criminal Case                                                             Judgment -- Page 5 of 5

DEFENDANT:                 PATRICK A. TATE
CASE NUMBER:               4:13-CR-00351-AGF(3)

                                 SPECIAL CONDITIONS OF SUPERVISION
While on supervision, the defendant shall comply with the standard conditions that have been adopted by this Court and shall comply
with the following additional conditions. If it is determined there are costs associated with any services provided, the defendant shall
pay those costs based on a co-payment fee established by the probation office.



You must participate in a substance abuse treatment program and follow the rules and regulations of that program. The probation
officer will supervise your participation in the program (provider, location, modality, duration, intensity, etc.).

You must participate in a mental health treatment program and follow the rules and regulations of that program. The probation officer,
in consultation with the treatment provider, will supervise your participation in the program (provider, location, modality, duration,
intensity, etc.).

You must submit to substance abuse testing to determine if you have used a prohibited substance. You must not attempt to obstruct or
tamper with the testing
methods.

You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(1)), other
electronic communications or data storage devices or media, or office, to a search conducted by a United States probation officer. You
must warn any other occupants that the premises may be subject to searches pursuant to this condition. The probation officer may
conduct a search under this condition only when reasonable suspicion exists that you have violated a condition of supervision and that
the areas to be searched contain evidence of this violation.

You must participate in the screening process for entry into the Drug Court Program.
       Case: 4:13-cr-00351-AGF Doc. #: 750 Filed: 05/04/21 Page: 6 of 6 PageID #: 2582
DEFENDANT:           PATRICK A. TATE
CASE NUMBER:         4:13-CR-00351-AGF(3)
USM Number:          40892-044

                                 UNITED STATES MARSHAL
                          RETURN OF JUDGMENT IN A CRIMINAL CASE

I have executed this judgment as follows:

Date defendant was delivered with certified copy of this judgment:____________________


Name and location of facility:__________________________________________________



☐ Defendant was sentenced to Time Served and was released on:______________________

☐ Defendant was sentenced to _______ months/years of Probation and was released on:__________________

☐ Defendant was sentenced to _______ months/years of Supervised Release and was released on:___________




__________________________________________________
NAME OF US MARSHAL/WARDEN



__________________________________________________
By: NAME OF DEPUTY US MARSHAL/CSO
